DETAILED ACTION
The Applicant’s amendment filed on November 17, 2020 is hereby acknowledged. Claims 1-20 are pending and have been examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner has considered the Applicants amendment, however the amended feature of “copy, by the web page code, one or more of the account number, the CVV, and the expiration date to a clipboard of an operating system executing on the processor “ is taught by Jacobs et al. (US Patent Application Publication 2016/0321653). See following rejection.
  Response Dated February 26, 2020 Examiner: Winter, John M. Reply to Office Action of November 26, 2019 TC/A.U. 3685 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soghoian et al. (US Patent Application Publication 2009/0198617) in view of Jhas (US Patent Application Publication 2016/0232515)  in view of Babar et al. (US Patent Application Publication 2017/0228737) and further in view of Jacobs et al. (US Patent Application Publication 2016/0321653).

As per claim 1 and 14 
Soghoian et al. discloses a system, comprising:
a processor;(paragraph 177) a wireless communications device; (Figure 1) and a memory storing instructions which (paragraph 177) when executed by the processor cause the processor to: 
authenticate by a web page code executed in a web browser, credentials (paragraph 43) of a user associated with an account; (paragraph 48)
the payment token comprising an account number for the account, a card verification value (CVV) for the payment token, (paragraph 38) and an expiration date for the payment token;  (paragraph 83 [Examiner notes that the content of the token is merely  non-functional descriptive material and does not serve to define the claim over the prior art] )
establish, by the web API of the web page code, a wireless connection between the wireless communications device of the system and a wireless communications device of the first device; (Figure 1, paragraph 45)
receive, by the web API of the web page code based on the determination that the first device is registered with the account, an encrypted data packet comprising the payment token from the first device via the  connection between the  wireless communications devices, an application executing on the first device (paragraph 51) providing the payment token to the wireless communications device by an API of the application executing on the first device; (paragraph 48)  
decrypt, by the web page code, the encrypted data packet based on a cryptographic function and a cryptographic key associated with the account; (paragraph 48) and

Soghoian et al. does not specifically disclose, however  Jhas et al. discloses receive, by the web page code, a request to receive a payment token from an external device,(paragraph 115-117)
determine, by an application executing on the processor, that the first device is registered with the account based on an internet protocol (IP) address and a media access control (MAC) address of the first device being associated with the payment token in an account database entry for the account; (paragraph 276)
determine, by the application, that the first device is registered with the account based on the IP address and the MAC address of the first device being associated with the account; (paragraph 125 [Examiner notes that it would be obvious to substitute a IP address of MAC address for a UUID, since both values serve as a hardware identifier of a machine] )
receive, by a web application programming interface (API) of the web page code, (paragraph 281, 300 [Examiner notes that it is common and well known that a “mobile app” would have the functionality of operating a web or browser based environment. Paragraph 281 of Jhas states that a app may be embodied as a browser ] )  a respective response from each of a plurality of devices (paragraph 123, 140-142 [sending authentication token is a response]) accessible by the wireless communications device, (paragraph 62, 100) each response specifying that the respective device stores a respective instance of the payment token, (paragraph 91)  the plurality of devices within a predefined distance of the system, (Figure 4D, paragraph 82)  the 
output for display, by the web API of the web page code, a menu comprising the plurality of devices; receive, by the web page code, selection of a first device of the plurality of devices displayed in the menu, the first device registered with the account;(paragraph 131, Figure 4A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soghoian et al.  with the teachings of Jhas et al. because it would allow the identification of customers at or near a merchant location according to proximity, via  detecting, via a merchant computing device, the presence of customer mobile computing devices associated with customers arriving at or near the merchant location, based on local wireless signals broadcasted by the customer mobile computing devices. (Jhas paragraph 10-11)

Soghoian et al. in view of  Jhas   does not specifically disclose, however  Babar et al. discloses wherein the application executing on the first device authenticates the user based at least in part on one or more biometric identifiers  (paragraph 19) associated with the account prior to transmitting the payment token to the system; (paragraph 25, 28)


Soghoian et al. in view of  Jhas  and further in view of Babar does not specifically disclose, however  Jacobs et al. discloses copy, by the web page code, one or more of the account number, the CVV, and the expiration date to a clipboard of an operating system executing on the processor. (Figure 6, paragraph 73) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soghoian et al. in view of  Jhas  and further in view of Babar with the teachings of Jacobs et al. because the inclusion of a copy process to the system clipboard would prevent user error in entering account or CVV data and thus reduce the likelihood of an erroneous transaction.


As per claims 2 and 15,
Soghoian et al. in view of  Jhas  view of Babar and further in view of Jacobs discloses the system of claim 1,wherein a web code executing in the web browser comprises the web API, wherein the payment token further comprises an authorized value, one or more accounts authorized to receive the payment token, (Soghoian et al.; paragraph 24, 38)

the memory further storing instructions which when executed by the processor cause the processor to: determine that the account is one of the one or more accounts authorized to receive the payment token; and store the payment token in a digital wallet. (Soghoian et al.; paragraph 44)

As per claim 3 and 16, 
Soghoian et al. in view of  Jhas  view of Babar and further in view of Jacobs discloses the system of claim 2,
the memory further storing instructions which when executed by the processor cause the processor to:
receive, by the web  API of the web page code, authentication information for a merchant account associated with the user, wherein the authentication information is received in a second encrypted data packet not including the payment token, wherein the second encrypted data packet not including the payment token is received prior to receiving the payment token and provide, by the web page code, the payment token as payment for a transaction.  (Soghoian et al.; paragraph 45, 48)

As per claims 4 and 17
Soghoian et al. in view of  Jhas  view of Babar and further in view of Jacobs  discloses the system of claim 3,
, the memory further storing instructions which when executed by the processor cause the processor to: receive, by the web API of the web page code, a second payment token from the first device; (paragraph 48)   determine, by the web page code based on an expiration date of the second payment token, that the second payment token has expired; and remove, by the web page code, the second payment token from the memory.   (paragraph 83-84 [token expires when it is spend, timestamp prevents fraudulent use or token]) .
Examiner notes Mere duplication of parts has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)

As per claims 5 and 18, 
Soghoian et al. in view of  Jhas  view of Babar and further in view of Jacobs  discloses the system of claim 1,
the memory further storing instructions which when executed by the processor cause the processor to: identify, by the web API of the web page code, each of the plurality of selectable devices within the predefined distance of the system, the predefined distance comprising a communications range of the wireless communication device of the system. (Jhas; Figure 4D, paragraph 82) 
As per claims 6 and 19, 

the memory further storing instructions which when executed by the processor cause the processor to:
 output, by the web page code a modified version of the payment token for display in the web browser, the modified version of the payment token comprising a reduced font size of the account number, CVV, and expiration date, the reduced font size smaller than a font size of other content outputted for display in the web browser.  (Soghoian et al; paragraph 48 –eg. Encryption is a form of obfuscation)

As per claims 7 and 20, 
Soghoian et al. in view of  Jhas  view of Babar and further in view of Jacobs discloses the system of claim 1,
the one or more biometric identifiers (Babar; paragraph 19) associated with the account comprising a fingerprint, an iris scan, an image of a face, and speech data. (Babar  paragraph 25, 28)

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soghoian et al. (US Patent Application Publication 2009/0198617) in view of Jhas (US Patent Application Publication 2016/0232515) and further in view of Babar et al. (US Patent Application Publication 2017/0228737).

As per claim 8 

receive, by a web application programming interface (API) of a web page code executed in a web browser from a first wireless communications device, (Figure 1, paragraph 45)
a request to receive a payment token comprising an account number for a first account, a card verification value (CVV) for the payment token, (paragraph 38) and an expiration date for the payment token; (paragraph 83 [Examiner notes that the content of the token is merely  non-functional descriptive material and does not serve to define the claim over the prior art] )
establish, by the web API of the web page code, a wireless connection between the first  wireless communications device and a second wireless communications device of a device executing an application, (Figure 1, paragraph 45)
transmit, by the web API of the web page code via the connection, a response indicating that the payment token is stored in the computer- readable storage medium;(Figure 1, paragraph 48)
determine, by the web page code, that a second account associated with the second wireless communications device is a permitted recipient of the payment token;(paragraph 48)
determine, by the web page code based on the expiration date of the payment token, that the payment token has not expired; (paragraph 83-84 [token expires when it is spend, timestamp prevents fraudulent use or token]) .
generate, by the web page code, an encrypted data packet comprising the payment token based on a cryptographic key associated with the first account; provide, by the web  API of the web page code, the encrypted data packet comprising the payment token to the first wireless communications device;(paragraph 48)
based on the determination that the first wireless communications device is registered with the account, the encrypted data packet comprising the payment token to the second wireless communications device.  (Figure 1,[transmit token to merchant computer] paragraph 51)

Soghoian et al. does not specifically disclose, however  Jhas et al. discloses identify, by the web page code, the payment token associated with the first account, the payment token stored in the computer-readable storage medium; (paragraph 91) 
the web  API executed in the web browser to control the first wireless communications device without requiring a native application to control the wireless communications device;  ( paragraph 279, 281, 300 [Examiner notes that the CoreBluetooth API taught by Jhas at paragraph 281 provides a common set of functions across a wide variety of platforms (paragraph 279), and as such is not considered a “native” application tied to a single platform.  Examiner further notes that “without requiring a native application” is a negative limitation and in terms of art is taught by any application that is not specifically native]). 
determine, by the application, that an internet protocol (IP) address and a media access control (MAC) address of the first wireless communications device are associated with the first account in an account database entry for the first account; (paragraph 276)
 determine, by the application, that the first wireless communications device is registered with the account based on the IP address and the MAC address of the first device being associated with the account; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soghoian et al.  with the teachings of Jhas et al. because it would allow the identification of customers at or near a merchant location according to proximity, via  detecting, via a merchant computing device, the presence of customer mobile computing devices associated with customers arriving at or near the merchant location, based on local wireless signals broadcasted by the customer mobile computing devices. (Jhas paragraph 10-11)

Soghoian et al. in view of  Jhas  does not specifically disclose, however  Babar et al. discloses 
authenticate, by the web page code prior to transmitting the payment token, a user of the first account associated with the payment token based at least in part on one or more biometric identifiers (paragraph 19)  associated with the first account; (paragraph 25, 28)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Soghoian et al. in view of  Jhas  with the teachings of Babar et al. because the inclusion of a biometric feature would prevent forgery and misuse of the token and would protect the user from fraudulent transactions. 


As per claim 9,

wherein the payment token further comprises an authorized value, one or more accounts authorized to receive the payment token, a duration of time the payment token is valid for use, and one or more permitted uses of the payment token, (Soghoian et al.; paragraph 24, 38)
wherein the account number comprises a virtual account number, further comprising computer-readable program code executable by the processor; and store the payment token in a digital wallet. (Soghoian et al.; paragraph 44)
  
14.  As per claim 10,
Soghoian et al. in view of  Jhas  and further in view of Babar et al. discloses the computer-readable storage medium of claim 9, 
further comprising computer-readable program code executable by the processor to: receive, by the web page code, input specifying the authorized value, the one or more accounts authorized to receive the payment token, the duration of time the payment token is valid for use, and the one or more permitted uses of the payment token; and transmit, by the web page code, the input to a server; and receive, by the web page code, the payment token from the server, the server to generate the payment token based on the input.   (Soghoian et al.; paragraph 45, 48)

15.  As per claim 11,
Soghoian et al. in view of  Jhas  and further in view of Babar et al. discloses the computer-readable storage medium of claim 9, 
further comprising computer-readable program code executable by the processor to: identify, by the web page code, authentication information for a merchant account; (Soghoian et 

16.  As per claim 12,
Soghoian et al. in view of  Jhas  and further in view of Babar et al. discloses the computer-readable storage medium of claim 8, 
wherein the request is generated by the web page code responsive to receiving user input, further comprising computer-readable program code executable by the processor to: receive, by the web API of the web page code, a second request to receive the payment token; determine, by the web page code based on the expiration date of the payment token, that the payment token has expired; and   deny the second request by the web page code based on the determination that the payment token has expired.    (paragraph 83-84 [token expires when it is spend, timestamp prevents fraudulent use or token]) . Examiner notes Mere duplication of parts has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)


17.   As per claim 13, 
Soghoian et al. in view of  Jhas  and further in view of Lee discloses the computer-readable storage medium of claim 8, 
further comprising computer-readable program code executable by the processor to: receive input specifying to revoke the payment token; and transmit, to a server, an indication to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.W/            Examiner, Art Unit 3685    

/STEVEN S KIM/            Primary Examiner, Art Unit 3685